Citation Nr: 0910128	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of a shrapnel wound of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969, and from September 1971 to November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for residuals of a shrapnel wound of the 
right shoulder, and assigned a 10 percent disability rating.  
In March 2007, and again in June 2008, the Board remanded the 
case to the RO for additional notice and development.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

From December 8, 2003, a shrapnel wound of the Veteran's 
right shoulder has been manifested by residual pain, no more 
than slight muscle disability, and some limitation of motion, 
without limitation of motion to shoulder level.


CONCLUSION OF LAW

From December 8, 2003, residuals of a shrapnel wound of the 
right shoulder have not met the criteria for a disability 
rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Codes 5010, 
5201, § 4.73, Diagnostic Code 5302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Appeal

The Veteran sustained a fragment wound in the right shoulder 
during service in June 1968.  In November 1969, he sought 
service connection for a right shoulder injury.  In February 
1970, the RO informed the Veteran that, because he had failed 
to report for a scheduled VA medical examination, his claim 
was denied.  In December 2003, the Veteran submitted a new 
claim for service connection for right shoulder disability.  
In a June 2004 rating decision, the RO granted, effective in 
December 2003, service connection for residuals of a right 
shoulder shrapnel wound.  The RO assigned a 10 percent 
disability rating, and evaluated the disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, for limitation of 
motion of the arm at the shoulder, and 5010, for arthritis.  
The Veteran appealed the 10 percent rating, seeking a higher 
rating.  The Board remanded the case in March 2007 and again 
in June 2008, in significant part for the RO to evaluate the 
right shoulder disability under the rating criteria for 
muscle injury.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the 
Veteran appealed the initial disability rating that the RO 
assigned.  The Board will consider the evidence for the 
entire period since December 8, 2003, the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The Veteran's service treatment records document that he is 
right handed.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the dominant arm at the shoulder is 
rated at 40 percent is motion of the arm is limited to 25 
degrees from the side, 30 percent if motion is limited to 
midway between the side and shoulder level, and 20 percent if 
motion is limited to shoulder level.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, arthritis is rated based on 
the limitation of motion of the affected joint.  If the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is assigned for each 
major joint affected.  The shoulder is a major joint.  
38 C.F.R. § 4.45.

For purposes of evaluating muscle injuries, VA regulations 
divide the muscles into 23 muscle groups.  38 C.F.R. § 4.55.  
Muscle injuries are classified as severe, moderately severe, 
moderate, or slight.  The level of disability is determined 
based on type of injury, the history and complaint, and the 
objective findings.  The history and complaint are based in 
part on the presence of any cardinal signs and symptoms of 
muscle disability, which are: loss of power, weakness, 
however threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  

The criteria for slight disability of muscles include a type 
of injury that is a simple wound of muscle, without 
debridement or infection.  The history and complaint are of a 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  The objective findings are 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate disability of muscles is characterized by a type of 
injury that is a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
The history and complaint are evidence of in-service 
treatment for the wound, and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings are entrance and 
(if present) exit scars that are small or linear, indicating 
short track of missile through muscle tissue, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles involves a type of 
injury that is a through and through or deep penetrating 
wound by small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint are of hospitalization for a prolonged period for 
treatment of the wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, or tests of strength and 
endurance compared with sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

For severe disability of muscles, the type of injury includes 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history and complaint is of prolonged hospitalization, 
consistent complaint of cardinal signs and symptoms of muscle 
disability to an extent worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings involve such characteristics as ragged, depressed or 
adherent scars, loss of deep fascia or muscle substance, 
swelling or hardening of muscles, severe impairment of 
function demonstrated on testing, x-ray evidence of multiple 
foreign bodies, adhesion of scar to bones, and visible or 
measurable atrophy.  38 C.F.R. § 4.56(d)(4).

Muscle Groups I, II, III, and IV address muscles in the 
shoulder area.  38 C.F.R. § 4.73.  A VA physician who 
examined the Veteran concluded that the right shoulder area 
muscles that were injured by the fragment wound during 
service are the pectoralis major and the deltoid, and were in 
Muscle Group II.  Injury of Muscle Group II in the dominant 
shoulder is rated at 40 percent if severe, 30 percent if 
moderately severe, 20 percent if moderate, and 0 percent if 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The Veteran's service treatment records document that he 
sustained a fragment wound of the right shoulder in June 
1968.  He was treated at an evacuation hospital, and 
transferred to a surgical hospital two days later.  Treatment 
notes reflect that the wound was debrided under local 
anesthesia.  Several days later the wound was irrigated and 
closed.  A treating practitioner noted a decreased range of 
motion of the shoulder, and indicated that the Veteran needed 
physical therapy.  The Veteran was discharged from the 
surgical hospital seven days after he sustained the wound.

On VA examination in May 2004, the Veteran reported that his 
right shoulder wound had been treated through surgical 
debridement, followed by three to four weeks of physical 
therapy.  He stated that since service he had worked as a 
truck driver for the U. S. Postal Service.  He indicated that 
he had occasional pain in his right shoulder, brought on by 
lifting something heavy.  He related that the shoulder was 
otherwise not painful.  The examining physician observed a 
vertical scar, 5 centimeters long and a half centimeter wide, 
on the medial fold of the anterior aspect of the axilla.  The 
scar was flat and smooth, and was not tender or discolored.  
There was no acromioclavicular (AC) joint tenderness, and no 
crepitation on motion of the shoulder joint.  The right 
shoulder had motion to 150 degrees of flexion, 130 degrees of 
abduction, 90 degrees of internal rotation and 80 degrees of 
external rotation.  The examiner indicated that the Veteran 
had slightly decreased grip strength of the right shoulder.  
The examiner's impressions were shrapnel wound of the right 
shoulder, with mild decrease in range of motion and mild 
decrease in strength of the shoulder.

In letters dated in April 2005 and August 2005, private 
physician J. S., D.O., reported that he had examined the 
Veteran.  Dr. S. related the Veteran's report of constant 
pain in his right shoulder.  The Veteran indicated that 
medications he had tried had upset his stomach or failed to 
reduce the pain.  He stated that the pain was sufficiently 
severe to interfere with him falling asleep and to wake him 
from sleep.

In a June 2005 statement of the case (SOC), the RO addressed 
the rating criteria under Diagnostic Codes 5201 and 5010.  
The RO did not discuss the rating criteria for muscle injury, 
and did not consider the Veteran's disability under those 
criteria.

On VA examination in September 2005, the Veteran reported 
that, after the right shoulder wound and treatment during 
service, he changed duty from infantry to mortars, so that he 
would not have to carry a backpack.  He indicated that he had 
periodic pain in his right shoulder if he did a lot of heavy 
lifting or physical exercise.  He stated that when he had 
pain he could not sleep on his right side.  He reported that 
he occasionally used nonprescription pain medication.  The 
examiner described the right shoulder scar as 5 by 3 
centimeters.  The shoulder had motion to 120 degrees of 
flexion, 120 degrees of abduction, and 90 degrees each of 
internal and external rotation, without pain.  There was no 
AC joint tenderness.  Right shoulder x-rays showed mild 
degenerative change of the AC joint.

In a March 2006 statement, private physician B. C. B., M.D., 
reported having examined the Veteran.  Dr. B. noted that the 
Veteran reported a gunshot injury of the right shoulder in 
the Vietnam War, and ongoing pain, stiffness, and limitation 
of motion in that shoulder.

The Board considered the Veteran's appeal in March 2007.  The 
Board noted that the RO had evaluated the Veteran's right 
shoulder as a joint injury, without considering the rating 
criteria for a muscle injury.  The Board remanded the case, 
instructing the RO to perform a new examination, and to 
readjudicate the issue, applying the rating criteria for 
muscle disability.

In April 2007, the Veteran's wife wrote that the Veteran 
performed tasks in ways that relied more on his left shoulder 
than the right.  She stated that in recent years his right 
shoulder pain gave him increasing trouble getting comfortable 
when trying to go to sleep.  She reported that the shoulder 
pain awakened him at night with increasing frequency.  She 
stated that a VA physician had recently prescribed stronger 
pain medication.

On VA examination in October 2007, the Veteran reported that 
he had driven a truck for the Postal Service until recently.  
He indicated that, because of medications he took for PTSD, 
he had changed to working on a loading dock doing paperwork.  
He stated that he had daily pain in his right shoulder.  He 
related that the pain awakened him from sleep.  He reported 
that he took prescription medication three times per day for 
the shoulder pain.  The examiner stated that the Veteran's 
shoulder wound entered into the insertional area of the 
pectoralis major muscle, in Muscle Group II.  On examination, 
the right shoulder had 150 degrees of flexion, and abduction 
with some pain.  The Veteran resisted further motion.  The 
shoulder had 90 degrees of internal rotation, and 90 degrees 
of external rotation, with pain at the end of the range.  
Adduction was to 30 degrees without pain.  The right side had 
slightly decreased grip strength compared to the left.  With 
repetitive motion, there was no change in range of motion, 
coordination, fatigue, or pain level.  There was no loss of 
sensation to the right upper extremity, and nerve function 
appeared intact.  An October 2005 MRI showed severe AC joint 
arthritis, rotator cuff tendinopathy, and subacromial 
bursitis.  


Later in October 2007, the RO issued a supplemental statement 
of the case (SSOC).  The RO addressed the rating criteria 
under Diagnostic Codes 5201 and 5010.  The RO did not discuss 
the rating criteria for muscle injury and did not consider 
the Veteran's disability under those criteria.

In June 2008, the Board reviewed the case and found that the 
RO had not considered the Veteran's right shoulder disability 
as a muscle injury.  The Board again remanded the case, with 
instructions to perform a VA examination to determine the 
manifestations of any muscle injury residual to the right 
shoulder injury.

On VA examination in August 2008, the Veteran reported 
ongoing soreness in his right shoulder.  The examiner noted 
that the right shoulder scar was at the junction of the 
pectoralis and deltoid muscles.  The ranges of motion of the 
shoulder were to 180 degrees of flexion, 120 degrees of 
abduction, and 90 degrees each of internal and external 
rotation.  There was evidence of pain throughout those ranges 
of motion.  There was tenderness in the deltoid region.  With 
repetitive use, there was increased pain, without further 
loss of motion.  The examiner stated that there was no muscle 
disability.  The examiner provided a diagnosis of rotator 
cuff tendonitis and weakness associated with subacromial 
bursitis of the right shoulder.  The examiner stated the 
opinion that the current right shoulder disability was 
completely unrelated to the shoulder injury during service.  

The same VA examiner performed an additional examination in 
September 2008, to obtain additional findings.  The examiner 
reported that the Veteran's wound area had a nontender, 
nonadherent scar, with no tissue loss.  The examiner found 
that there was no loss of muscle function.  There was 5/5 
strength in the deltoid and pectoralis muscles, with full 
adduction, lateral elevation, and flexion.  The examiner 
noted some weakness in the supraspinatus muscle, with 4/5 
strength.  The examiner opined that the supraspinatus 
weakness was secondary to impingement syndrome of the tendon, 
and was unrelated to the fragment wound.  He noted that the 
pectoralis and deltoid muscles had no weakness, loss of 
power, lowered threshold of fatigue, impairment of 
coordination, or uncertainty of movement.  He characterized 
the wound as superficial and affecting the skin overlying the 
muscles.


The VA practitioner who examined the Veteran in 2008 found 
that the service-connected wound affects Muscle Group II, and 
that the function of those muscles was not impaired.  The 
Veteran's wound in service was debrided.  The type of injury 
more closely resembles a moderate disability than a slight 
disability.  He does not have consistent complaints of any of 
the cardinal signs and symptoms of muscle disability in 
Muscle Group II.  Therefore, the history and complaint of the 
disability are consistent with slight disability, and fall 
short of moderate disability.  The objective findings of 
scarring but no loss of fascia or muscle are also consistent 
with slight disability.  The preponderance of the evidence 
indicates that the Veteran's muscle disability residual to 
the wound is no more than slight.  A compensable rating based 
on muscle disability is not warranted.

Some of the ranges of motion of the Veteran's right arm at 
the shoulder are less than those of his left arm.  As his 
right arm motion is not limited to shoulder level in any 
direction, however, limitation of motion does not warrant a 
20 percent rating under Diagnostic Code 5201.  Repeated 
motion increases pain, but does not further reduce the range 
of motion.  The manifestations of the Veteran's right 
shoulder disability do not support a rating higher than the 
existing 10 percent rating.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
right shoulder disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The Veteran has 
not had frequent hospitalizations for that disability.  The 
evidence does not indicate that the disability markedly 
interferes with employment.  A reported change in employment 
duties was attributed to medications for a separate 
disability, PTSD.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of December 8, 2003, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  In March 2007 
and June 2008 remands, the Board instructed the RO to provide 
the Veteran notice regarding rating criteria, including those 
of muscle disability.  The RO provided that notice in an 
October 2008 SSOC.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the Veteran was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the right shoulder disability, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial or subsequent disability rating higher than 10 
percent for residuals of a shrapnel wound of the right 
shoulder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


